Title: Abigail Adams to Elizabeth Smith Shaw, 19 July 1787
From: Adams, Abigail
To: Shaw, Elizabeth Smith


        
          London july 20 [19] 1787—
          my dear sister
        
        I will not plead in excuse that I have not by any of the late vessels received a Line from my Sister, and on that account omit writing to her. I know she would have written to me if she had known early enough of the opportunity I hope she has before this time received all the Letters I have written to her, & the little matters I have sent her— Mrs Cranch wrote me that the Thoat distemper had broken out, with great voilence in Haverhill it is a terrible disease & frequently Baffles the Skill of the Physician. it is so infectious as to expose every person who attends the sick to it, and therefore taking large doses of the Bark in powder is considerd as a good antidote & preservative, but smoking airing washing & cleansing ever article as after the Small Pox in the natural way, is considerd here as absolutely necessary. it has been known to break out in families after the disease had quitted it, only from some infectious garment. I should have advised my sister to have Sent her children immediately out of Town. as she would from the Small Pox in the natural way burning pitch & Tar, Hot viniger, are all good purifiers of the air; I pray Heaven preserve you & yours— I want, yet feel affraid to hear, from you. I hope the warm weather will be the means of abating and removeing the disease. I am something relieved by a Letter from Dr Tufts of the 15 of june if any of my Friends had been sick, he would have mentiond it.
        I am going tomorrow to set out in a journey of between 2 & 3 hundred miles in hopes that it will essentially serve my Health. I have been very frequently ill through the Spring & Summer, and am advised to this journey as a restoritive. we shall be absent about a month. we mean to visit Devonshire & to see the place of our dear Brother Cranchs nativity. it is said to be one of the finest counties in England Mrs Smith & the little Boy accompanies us, Col Smith we do not expect back till Sepbr. I have by Captain Barnard Sent you a Tea urn, it is packd in a Box with one for Sister Cranch. you will find an Iron calld a heater. This when the water is boild, you heat red hot & put in the tin middle peice which keeps the water hot during the whole process of tea making. I have also sent you a little contrivence for lighting a candle when your fire is out, the directions for useing are round the case— The Box is addrest to uncle smiths care. I think you will find the urn of great service in Hot weather.
        I have only to add my regards to Brother Shaw & a Book which was forgotten by the last opportunity Mr Adams joins me in affectionate Regards to you and yours Mr Sparhawk was so good as to call & offer to take a Letter I am Sensible of his civility, but as I Shall be absent when he Sails. I think it best to commit all my Letters to captain Barnard. I am my dear Sister with Sincere wishes for / your Health & happiness / your ever affectionate / Sister
        A Adams
      